Wyly, J.
The plaintiff sues for the reimbursement of moneys expended by him, as agent of the defendant, in running a gin in the parish of Tensas, during the months of October, November, December and January, of 1870 and 1871. He also claims $555 33& damages for the violation of the contract by the defendant in discharging him.
The court gave judgment for $354 48, and decreed that the proxierty attached be sold to pay the amount. The defendant ai>peals, and the plaintiff prays that the judgment be increased to the full amount claimed.
From the evidence we are satisfied that the defendant had sufficient cause to discharge the plaintiff. He was not taking proper care of the *255machinery, and lie was not acting for his employer as a prudent and faithful agent should. T-Ience there is no foundation for the claim, of damages.
From the evidence we are satisfied the district judge did not err in giving judgment for the plaintiff for §354 48. That much of the account we think correct. There are many items embraced in the account that were not necessary, and for which the agent and employe had no right to charge his principal as expenses for running the gin.
As to the defense that the defendant should not be held liable because he only contracted with the plaintiff as agent, we will remark, there is no force in it. He fails to show he had authority from Oakland College to make the contract with the plaintiff. It is well settled that an agent contracting without authority binds himself.
Judgment affirmed.